Case 3:20-cv-03664-K Document 2 Filed 12/17/2 ge 1 of repsiPaeeIO 3
ORIGINAL SEALED <

IN THE UNITED STATES DISTRICT COURT a
FOR THE NORTHERN DISTRICT OF TEXAS CUCUDEC 17 PH 2:30

DALLAS DIVISION
LEPUTY every SL

eLEnkh US DISTRIC T COU
Ni ORTHer BA DIST. OF SRT

FILED

A

3M COMPANY, )
)
Plaintiff, ) 2
) cand “200V8664-K
V. )
) SEALED / EX PARTE
MOONLIGHT MEDICAL SUPPLIES & )
EQUIPMENT LLC d/b/a QUALITY ) DEMAND FOR JURY TRIAL
RESOURCE COMPANY, )
Defendant.

 

3M COMPANY’S COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF

 

Plaintiff 3M Company (“3M”) files its Complaint against Defendant Moonlight Medical
Supplies & Equipment LLC d/b/a Quality Resource Company (“Moonlight Medical” or
Defendant’) and alleges as follows:

NATURE OF THE ACTION

1. Defendant has engaged in the continued sale, and offer for sale, of counterfeit N95

 

respirator products falsely bearing 3M trademarks (as defined herein). These counterfeit products
are not manufactured or authorized by 3M and there is no evidence that they meet the N95 standard
or 3M’s exacting quality controls. Accordingly, Defendant’s sale of these counterfeit respirators
is jeopardizing the health and safety of unsuspecting first responders and innocent customers who
believe they are purchasing 3M-branded respirator products that meet the N95 standard. Asa
result, this unlawful activity is causing 3M and the public irreparable harm.

2 This action also concerns Defendant’s unlawful efforts to deceive the public into
believing Defendant has a business relationship or affiliation with 3M when in fact Defendant has

never had any relationship with 3M. This conduct causes 3M additional harm.
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page2of66 PagelD 4

3. This is an action for trademark counterfeiting. trademark infringement, unfair
competition, and other Lanham Act violations—false endorsement, false association, and false
designation of origin—arising from Defendant’s continuous use of 3M’s name without
authorization and exploiting the COVID-19 pandemic for inappropriate commercial benefit.

4. 3M brings this action to help protect those on the frontlines of the fight against the
pandemic and the public against Defendant's unlawful conduct and to protect the goodwill of its
brand and products.

Di Defendant has no prior or existing business relationship with 3M. Indeed, 3M has
never had any contact with Defendant prior to this action.

6. Further, Defendant is not a 3M authorized distributor of 3M-branded respirator
products or any other 3M products.

7. Defendant is deceiving potential customers to enter into sham transactions, namely
the sale of inappropriately marked counterfeit 3M-branded respirator products—which are almost
certainly inferior in quality, and as to which there is no evidence that they meet the N95 standard.

8. Defendant is trading on 3M’s name, branding, intellectual property, products,
reputation for quality, and substantial goodwill after decades of 3M’s investment to bring quality
3M-branded respirator products to users around the world.

9. Defendant has knowingly created a fictitious association with 3M by utilizing 3M’s
branding, logo, and associated intellectual property to sell, and offer for sale, counterfeit respirator
products bearing 3M trademarks. Defendant has even presented itself online as an expert on
identifying counterfeit 3M products—all the while selling nothing but counterfeits.

10. Defendant is engaging in price-gouging by selling purported 3M-branded N95

respirators for vastly inflated prices.

Nm
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page3of66 PagelID5

11. This conduct violates the Lanham Act for selling counterfeit goods, infringing and
diluting 3M’s trademarks, and engaging in unfair competition.

12. Defendant also violates the state of Texas’s laws against trademark infringement,
false advertising. deceptive trade practices, and dilution and injury to 3M’s business reputation, as
well as the common law against passing off counterfeit respirator products bearing 3M trademarks
as being affiliated or associated with 3M.

13. 3M respectfully requests an ex parte order of seizure from the Court pursuant to 15
USC § 1116(d), to be enforced immediately by the United States Marshals Service, directing the
United States Marshals Service to seize:

a. all products from Defendant’s possession, custody, or control at its principal
place of business, as set forth herein, which bear any 3M trademarks so that said products
might be inspected and so that counterfeit products might be surrendered to 3M for
destruction at Defendant’s cost;

b. all products placed into the stream of commerce by Defendant which bear
any 3M trademarks so that said products might be surrendered to 3M for destruction at
Defendant's cost:

c. all electronic and hard copy records of Defendant's sourcing, supply,
manufacture, and sales of products bearing any 3M trademarks so that they may be copied
and provided to 3M.

14. 3M also requests that the Court preliminarily and permanently enjoin Defendant
from using 3M’s name, logo, branding, all associated trademarks and other intellectual property,

and from selling counterfeit 3M-branded respirator products bearing 3M trademarks or any other

3M products.

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page4of66 PagelD 6

15. Finally. 3M further requests the Court order Defendant to cease all false claims of
affiliation with and representation of 3M, and to disgorge any profits that Defendant has made
from these sham transactions. 3M will donate any monetary recovery in this action to COVID-19
charitable organizations.

BACKGROUND

16. Throughout its history, 3M has been a leader in innovation and developing
healthcare and safety products for industry and consumers. 3M’s personal protective equipment
(“PPE”}—and in particular 3M’s N95 respirator products—are considered the gold standard for
public health protection.

17. Over the last hundred-plus years, 3M has invested hundreds of millions of dollars
to advertise and promote its 3M-branded products to consumers throughout the world (including.
without limitation, its 3M-branded respirator products). During this time, 3M continuously used
its 3M trademarks in commerce,

18. Through this substantial investment and its extensive and continuous use of the
famous 3M trademarks, 3M has established goodwill and an acclaimed reputation among the
general public and healthcare and safety professionals for its high quality, safe and reliable
products. Consequently, the 3M brand has become synonymous with high quality.

19. First responders, healthcare professionals, and other workers on the frontlines of
the pandemic have come to depend on the quality and dependability that the 3M brand signifies.

20. Due to the unique, continued threat posed by COVID-19, and 3M’s ability to play
a leading role in helping protect public health, 3M has increased its production of respirator
products to unprecedented levels. As a result, 3M is increasing its capacity to produce 3M-branded

N95 respirator products and other respirator products to an annual rate of 2 billion. 3M’s N95

 

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page5of66 PagelD 7

respirator products are critical to those individuals and groups on the front lines combating
COVID-19.

21. In light of substantial ongoing fraud involving 3M’s PPE, 3M is working with law
enforcement—including the U.S. Department of Justice, the Federal Bureau of Investigation, and
federal and state Attorneys General—to help them investigate and prosecute offenders selling
counterfeit goods and committing other misconduct.

22. 3M hasalso established the COVID-19 Fraud Hotline, so that the public can report
cases of suspected fraud in connection with PPE products to 3M.

23. Including this action, 3M has filed 27 lawsuits, and served dozens of cease and
desist letters against numerous bad actors perpetrating fraud amidst the COVID-19 pandemic.

THE PARTIES

24. Plaintiff 3M Company is a Delaware corporation, with a principal place of business
and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144. 3M is a diversified
technology company with a global presence and is among the leading manufacturers of products
for many of the markets it serves, including PPE such as 3M-brand N95 respirator products.

25. On information and belief, Defendant Moonlight Medical is a limited liability
company organized under the laws of the state of Texas with a principal place of business 1002
North Central Expressway, Suite 495, Richardson, Texas 70580. Like many entities formed with
the intention of exploiting the COVID-19 pandemic, Moonlight Medical was formed in mid-2020,
having been registered on April 13, 2020.

26. According to Defendant’s website— https://www.moonlight-medical.com/ —
Defendant is a “distributor and manufacturer of Personal Protective Equipment for medical

workers, first responders, and the general public.” (See Ex. 1, Defendant’s Website, About Us.)

 

 
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page6of66 PagelD 8

Based on information obtained from various sources, Defendant is using the 3M trademarks in
commerce to advertise, promote, offer for sale, and sell 3M-brand N95 respirators, including, for
example, by providing purchasers with images of falsified documents bearing the 3M trademarks,
which purport to be certifications for the counterfeit respirator products that Defendant is
attempting to pass off as genuine 3M-brand N95 respirators.

JURISDICTION AND VENUE

27. The claims for trademark counterfeiting, trademark infringement, unfair
competition, false association, false endorsement, false designation of origin, trademark dilution,
and false advertising, respectively, asserted in Claims for Relief | - V. infra, arise under the
Trademark Act of 1946 (as amended; the “Lanham Act”), namely, 15 U.S.C. §§ 1051 e/ seq.
Accordingly, this Court has original and subject-matter jurisdiction over Claims for Relief I — V
pursuant to 28 U.S.C. §§ 1331, 1338(a) and (b), and 15 U.S.C § 1121 (a).

28. The claims for deceptive acts and practices, false advertising, trademark
infringement, dilution, and injury to business reputation asserted in Claims for Relief VI - VIII,
infra, arise under Texas statutory and common law, and are so related to the federal claims asserted
in Claims for Relief I - V, infra, that they form part of the same case or controversy. Accordingly,
this Court has supplemental jurisdiction over Claims for Relief VI - VIIT pursuant to 28 U.S.C.
§§ 1338(b) and 1367(a).

29. Defendant has purposefully availed itself of the privilege of transacting business in
this District. Defendant has also committed and intentionally directed tortious acts towards
residents and governmental agencies while in this District. Defendant is a Texas limited liability
company, with its principal place of business located in Richardson, Texas.

30. A substantial part of the events giving rise to the claims asserted, infra, occurred in

this District. Therefore, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 7of66 PagelID9

31. Defendant is subject to personal jurisdiction in this District. Therefore, venue is
also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).
FACTS COMMON TO ALL CLAIMS FOR RELIEF

I. 3M Company

a 3M has grown from 1902 as a small-scale mining venture in Northern Minnesota
to what it is today, namely: an industry-leading provider of scientific, technical, and marketing
innovations throughout the world. Today, 3M’s portfolio includes more than 60,000 goods and
services, ranging from household and school supplies, to industrial and manufacturing materials,
to medical supplies and equipment. 3M actively safeguards and protects its intellectual property.
This includes maintaining substantial numbers of federal trademark registrations.

A. The 3M Brand

33. The 3M brand is associated with products for a wide range of medical supplies,
devices, and PPE products, to include respirator products such as the 3M-branded N95 respirator
products. As a result, 3M-branded products are highly visible throughout doctors’ offices,
hospitals, and other medical facilities where patients and medical professionals rely upon the
quality, effectiveness, and integrity associated with the 3M brand.

B. The Famous “3M” Marks

34. Over the past century, 3M has invested hundreds of millions of dollars in
advertising and promoting its 3M-brand products to consumers throughout the world (including,
without limitation, its 3M-brand N95 respirator) under the standard-character mark “3M” and the

3M logo shown below (together, the “3M Marks”):

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 8of66 PagelD 10

35. For decades, products offered under the 3M Marks have enjoyed enormous
commercial success (including, without limitation, 3M-brand N95 respirators). In 2020 alone,
3M’s sales have been in the billions of dollars, much of which included products sold utilizing the
3M Marks.

36. Over the same time period products offered under the 3M Marks have regularly
been the subject of widespread, unsolicited media coverage and critical acclaim.

37. Based on the foregoing, consumers associate the 3M Marks uniquely with 3M and
recognize them as identifying 3M as the exclusive source of goods and services offered under the
3M Marks. Based on the foregoing, the 3M Marks have also become famous among consumers
not only in Texas but throughout the United States.

38. To strengthen 3M‘s common-law rights in and to its famous 3M Marks, 3M has
obtained numerous federal trademark registrations, including, without limitation: (i) U.S.
Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9
and 10 for, inter alia, respirators (the “‘329 Registration”); (ii) U.S. Trademark Reg. No. 2,692,036,
which covers the 3M logo for, infer alia, a “full line of surgical masks, face shields, and respiratory
masks for medical purposes” (the ‘*036 Registration”); and (iii) U.S. Trademark Reg.
No. 2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia,
respirators (the “534 Registration”). (See Exs. 2-7.)

39, Each of the foregoing Registrations is valid, in effect, and on the Principal
Trademark Register of the United States Patent and Trademark Office (“USPTO”).

40. Each of the foregoing Registrations is “incontestable” within the meaning of 15
U.S.C. § 1065. Accordingly, each Registration constitutes conclusive evidence of: (i) 3M’s

ownership of the 3M Marks; (ii) the validity of the 3M Marks: (iii) the validity of the registration

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page9of66 PagelD 11

of the 3M Marks: and (iv) 3M’s exclusive right to use the 3M Marks throughout the United States
for, inter alia, respirators.

41. 3M’s famous 3M Marks do more than identify 3M as the exclusive source of goods
and services offered thereunder. The famous 3M Marks also signify to consumers that 3M-brand
products offered under the 3M Marks are of the highest quality and adhere to the strictest quality-
control standards. Now. more than ever, consumers rely on the famous 3M Marks’ ability to signify
that products offered under the 3M Marks are of the same high quality that consumers have come
to expect of the 3M brand over the past century.

C. 3M’s Extensive Efforts to Combat the COVID-19 Pandemic

42. Medical professionals and first responders throughout the world are donning
extensive PPE as they place their health and safety on the line in the battle against COVID-19. As
3M states on the homepage of its website, it is committed to getting personal protective equipment
to healthcare workers and first responders:

Science,
‘Appa toe Lite

 

Prioritizing the health and
em dle eet

ere ee

 

43. Legitimate 3M-branded N95 respirator products reduce exposure to potentially
harmful airborne particles and contamination when worn and used appropriately.
44. | However, as demand has skyrocketed for PPE, and in particular 3M-branded N95

respirator products, in the midst of the pandemic, bad actors have sought to exploit the situation.
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 10o0f66 PagelD 12

45. To help protect the public and healthcare professionals—on the front lines of the
COVID-19 pandemic—from trademark counterfeiting, misleading and substantially inferior PPE
products, as well as to protect 3M’s goodwill and reputation in its 3M brand, 3M is working
diligently with law enforcement authorities, online e-commerce retailers, and others to combat
unethical and unlawful business practices related to 3M-branded N95 respirator products.

46. As shown below, additional examples of 3M’s efforts to combat trademark
counterfeiting, trademark infringement, and other unlawful activities during the COVID-19
pandemic include the following:

a. 3M posted on its website the U.S. per respirator, single case list price for
the most common models of its 3M-branded N95 respirator products so that the public can

identify and avoid inflated pricing. See  https://multimedia.3m.com/mws/media/

 

18621790/get-the-facts-n95-respirator-pricing.pdf:

 

U.S. List Prices for Common N95
Respirator Models

These list prices are per respirator

 

These list prices represent suggested prices to end

its authorized oistributors are

 

 

 
 

customer and its chosen distributor

List prices for these models sold in Canada are similar

 

on a currency-adjusted basis

 

Standard

  

tancand

 

b. 3M created a form on its website as well as a telephone hotline that the
public can use to report suspected fraud. Additionally, 3M has created online resources to
help spot incidents of price-gouging, identify counterfeiting, and ensure products are from

3M authorized distributors.

10
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page11of66 PagelD 13

 

WARNING: Fraud and Counterfeit Activity

 

We have created a new 3M hotline for the U.5. and Canada that end-users and purchasers of 3M products can call for information on how to
identity authentic 3M products and to ensure products are from 3M authorized distributors.

=k 1/800) 426-5688 Report a concern STATEMENT: Fraudulent
"| tan femal Activity, Price Gouging,

Cal . i and Counterfeit Products
- ~ / oy ie ve

ritmo o dealer uewy. This oMere he greeted! masurencia that you ali

    

ates, Himes Loeiecy UM help Carver or 7 (568

  

 

 

 

c. The 3M website further allows the public and interested parties to track
3M’s enforcement activities against fraudulent activity in connection with 3M products,
such as respirator products, during the COVID-19 pandemic. See
https://news.3m.com/English/press-releases/press-releases-details/2020/3M-Expands-
Actions-Globally-to-Fight-COV1ID-Fraud-Counterfeiting-and-Price-

gouging/default.aspx:

 

See the actions 3M has taken to Aight fraud, counterfeiting. and price gouging ted
to the COVID-18 pandemic

Stay current on 3M's enforcement efforts.

3M ACTIONS BY THE NUMBERS (PDF, 111 KB)

 

 

d. To date. 3M has fielded and investigated more than 9,400 fraud reports
globally, filed 27 lawsuits, has been granted 16 temporary restraining orders or preliminary
injunctions and three seizure orders. Additionally, over 15,200 false or deceptive social

media posts, more than 13,400 fraudulent e-commerce offerings and at least 260 deceptive

11
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page12o0f66 PagelD 14

domain names have been removed. See https://www.3m.com/3M/en_US/worker-health-

safety-us/covid! 9/covid-fraud/ :

 

Fighting Respirator Fraud
Globally. Every day.

we alt Pre

2M has dedicated teams to
investigate fraud globally

teste: 9,400+

 

Fighting Respirator Fraud, Counterfeiting, and Price Gouging ™ (f) (&) (in)

help nba’ fraudulent act or rive willy UNA 4 i ard th

II. Defendant’s Unlawful Conduct

47, Even though 3M has been combatting counterfeiting and other unlawful activities
seeking to exploit the demand for 3M-branded N95 respirator products during the pandemic, bad
actors continue to take advantage of the public and unsuspecting users of respirator products.
Defendant is engaged in such misconduct, which risks public health, impairs the supply chain
supporting healthcare workers and others fighting the pandemic, and damages 3M’s brand and
goodwill.

48. 3M first learned of Defendant’s misconduct on September 25, 2020, as a result of
3M’s diligent social media and online monitoring for unlawful counterfeiting activity. 3M’s
monitoring efforts resulted in the discovery of a Facebook post, with images bearing a
“www.moonlight-medical.com” watermark, in which Defendant publicized a “special offer” on

3M N95 1860 respirators:
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 13 0f66 PagelD 15

a aeoe

Special Ofer For People Who Work In The Front Line (Only 1500 Sets)
100% Authenne 20 Preces 3M 1860 Respirators + 40 Pieces KN9S Masks
For only $199 |"!

Coupon - Freeshippina

WARNING !

‘cently, a large number of counter
3M products has infiltrated the US

arket, especially the 3M 1860 mod

even to hospitals!!!

2 protect your rights, as well as you
ealthy and safety, please refer to tr
owing validation methods to verify no
thenticity of genuine 3M 1860 mas =

 
  
 
 
 
 
 
   

vente Counterfeit

 

49. 3M then reviewed Defendant’s website where 3M noticed Defendant’s promotion
and offer for sale of purported 3M N95 1860 respirators. (See Ex. 8.) Based on certain indicators
on the packaging, 3M recognized that the purported 3M N95 1860 respirators in the photos on
Defendant’s website were counterfeit.

50. | Upon determining that Defendant’s website showcased apparent counterfeit 3M
N95 respirators, 3M engaged an investigator to make a sample purchase of 20 respirators from
Defendant. Upon examination of the samples purchased, 3M confirmed that the respirators being
offered for sale and sold by Defendant were in fact counterfeit.

51. Through 3M’s further engagement of an investigator, Defendant represented to the
investigator that it has an inventory of at least 20,000 3M N95 1860 respirators, which it offered
for sale to the investigator at a bulk price of $6.50 per unit.

52: Defendant also represented to 3M’s investigator that it can obtain and will resell

3M 8210 respirators at a price of $4.80 per unit, with an eight- to fifteen-day lead time.

 
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 14o0f66 PagelD 16

53. Despite having only been incorporated months prior, Defendant represented itself
to be “one of the leading medical equipment supply providers in the greater Dallas-Ft. Worth area.”
Defendant also represented that it has sold PPE to medical professionals in the Fort Worth, Texas,
area and received positive customer testimonials. (See Ex. 9.)

54. Defendant’s website advertised the sale of 3M respirators, including the “3M N95
1860 Respirator Mask,” and Defendant represented that its supply of 3M N95 1860 respirators is
“FDA Cleared for use as surgical mask” and that such masks have “99% BFE (Bacterial Filtration
Efficiency) according to ASTM F2101.” (See Ex. 10.) Defendant’s website did not advertise any
3M 8210 respirators.

55. Defendant advertised that its product is “100% Authetic[sic] 3M 1860 Respirator
Mask,” and offered to sell 20 units for $159.90, which Defendant indicates is a mark down from
$199.00. Jd. Buyers receive additional discounts if they purchase greater quantities of the item.
(See id.)

56. | Defendant’s mark-ups are approximately four to six times greater than 3M’s listed
prices, and the purported list price of $199.00 for 20 units would likewise be vastly above the

appropriate pricing:

 

 

 

 

 

 

Respirator 3M’s Per-Unit Price Defendant’s Per-Unit Price | Approximate
(20 units) Markup

1860 $1.27 $8.00 530%
Defendant’s Per-Unit Price | Approximate
(20,000 units) Markup

1860 $1.27 $6.50 419%

8210 $1.02-$1.31 $4.80 266-371%

 

 

 

 

 

 

14

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page15o0f66 PagelD 17

57. Defendant claims that the 3M products it sells are authentic in a promotional
YouTube video purporting to describe the differences between authentic and counterfeit 3M N95

1860 respirators: https://www.youtube.com/watch?v=epNKIwAxSdc& feature=youtu.be

 

3M N95 - 1860 Masks- How to spot “Real versus Fake"

ii 26 la » SHARE =, SAVE

s ical i
& , Moonlight Mol cal Supplies and Equipment, lic SUBSCRIBE

Many knockoff masks can be identified by looking at the obvious details. Here are some that
Stand out. Visit our website at htt ve. MOOMGHT ed f
Lise the PROMO CODE “YOUTUBE for free-shipping

SHOW MORE

14 Comments — SORT BY

& Moonlight Medical Supplies and Equipment, fic. Bite
. Recently. a large number of counterfeit 3M products has infiltrated the US market, especially
the 3M 1860 model, even to hospitals!

es # REPLY
58. Upon close examination of the video and based on an examination of certain

indicators on the packaging, 3M determined that both purported 3M N95 1860 respirators—the

purported fake ones and the purported real ones—shown in the video are in fact counterfeit.

 

Needless to say, the information provided by Defendant about how to identify counterfeits is also

wrong and Defendant is therefore cascading dangerous information to even more people.

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 16o0f66 PagelD 18

59. Defendant’s misrepresentations and infringement of the 3M Marks are likely to
confuse the public into falsely believing that Defendant is affiliated with 3M. 3M has gone to
great lengths to make it known that 3M respirator products are only sold by 3M through its network
of authorized distributors and wholesalers. See, e.g., https://multimedia.jm.com/mws/media/
186022) O/covid-n95-selliny-facts.pdf, By offering substantial quantities of purported 3M N95
respirators for sale, Defendant fraudulently misrepresents that it has a legitimate source of supply
for these products, thus leading unsuspecting purchasers to mistakenly believe or assume that
Defendant is authorized by or otherwise associated with 3M.

60. Notwithstanding its claims, Moonlight Medical is not an authorized 3M distributor
and is not an authorized channel for the placement of an order for 3M respirators.

61. 3M has never had any affiliation with Defendant, whose fraudulent ploy during a
global pandemic represents not only a new low in predatory profiteering, but also endangers lives
and wastes precious time and resources by diverting buyers from legitimate sources of much-
needed respirators. Despite 3M’s extensive measures to combat price gouging and prevent illicit
sales of 3M-branded N95 respirators, bad actors continue to attempt to exploit consumers.
Defendant is a prime example of this unlawful behavior, which may well jeopardize public health
and safety and risks and damages 3M’s brands and reputation. Defendant’s misrepresentations and
infringement have caused confusion and are likely to continue to confuse the public into falsely
believing that it is affiliated with 3M or an authorized 3M dealer.

62. The full extent of Moonlight Medical’s fraudulent operations is unknown at this
ume.

63. 3Mhas, in the past, attempted to confront purveyors of counterfeit 3M goods with

cease and desist letters, instead of court actions. Repeatedly and consistently. such efforts have

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page17of66 PagelD 19

been answered with claims that the seller was ignorant to the origins of the products and no longer
possessed any such product. Were such a situation to be duplicated in the instant case, additional
counterfeit respirators, in addition to those already in circulation, could be sold to unsuspecting
purchasers who then wrongly rely on them for protection to prevent communication of a dangerous
and potentially deadly virus.

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
(Trademark Counterfeiting - 15 U.S.C. §§ 1114(1), 1116(d))

64. 3M repeats and incorporates by reference the foregoing statements and allegations
in paragraphs |- 63 of the Complaint as though set forth fully herein.

65. Defendant is using spurious designations that are identical to the 3M Marks.

66. Defendant has been using these spurious designations identical to 3M Marks for
the purpose of advertising, promoting, offering for sale, and selling counterfeit 3M-branded
respirator products.

67. Defendant has used these spurious designations identical to 3M Marks in commerce
knowing they are counterfeit to advertise, promote, offer for sale, and sell 3M-branded respirator
products including, for example, providing purchasers with pictures and photocopies of falsified
documents bearing the 3M Marks, which purport to be certifications for the masks that Defendant
is attempting to pass off as 3M-brand N95 respirators.

68. Defendant's use of the spurious designations identical to 3M Marks in commerce
on, for, and/or in connection with the advertising, promotion, offering for sale, and/or sale of
products, as alleged, herein is causing, and is likely to continue to cause, customer confusion,
and/or deception about whether Defendant’s products originate with, and/or are sponsored or

approved by, and/or offered with authorization from, 3M.

17
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page18o0f66 PagelD 20

69. Based on 3M’s longstanding and continuous use of its 3M Marks in United States
commerce, as well as the federal registrations of the 3M Marks that are now incontestable,
Defendant had actual and constructive knowledge of 3M’s superior rights in and to the 3M Marks
when Defendant began using spurious designations identical to 3M Marks as part of its efforts to
deceive consumers and the general public.

70. Upon information and belief, Defendant adopted and used the 3M Marks in
furtherance of Defendant's willful and deliberate scheme of trading upon the extensive customer
goodwill, reputation, fame, and commercial success of products that 3M offers under its 3M
Marks, including, without limitation, 3M-branded respirator products.

71. Upon information and belief, Defendant has made, and may continue to make, ill-
gotten profits and gain from its unauthorized use of the 3M Marks, to which Defendant is not
entitled at law or in equity.

72. Defendant’s acts and conduct complained of herein constitute trademark
counterfeiting in violation of 15 U.S.C. §§ 1114(1) and 1116(d).

73. 3M has suffered, and will continue to suffer, irreparable harm from Defendant's
acts and conduct complained of herein, unless restrained by law. The damage suffered by 3M is
exacerbated by the fact that Defendant is advertising and offering for sale non-3M branded
respirator products during a global pandemic when these products are playing a critical role in
helping to protect public health.

74. The acts of Defendant described herein have been willful and in bad faith, making
this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

75. 3M has been damaged by the acts of Defendant in an amount to be proved at trial

and donated to charitable COVID-19 relief efforts.
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 19o0f66 PagelD 21

76. 3M anticipates providing notice of this Complaint and requested relief to the United
States Attorney for the Northern District of Texas. 3M has not otherwise publicized the relief
requested herein.
77. 3M requests the relief set forth in the Prayer for Relief below.
SECOND CLAIM FOR RELIEF

(Trademark Infringement Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))
(Infringement of the Federally Registered 3M Marks)

78. 3M repeats and incorporates by reference the statements and allegations in
paragraphs |- 77 of the Complaint as though set forth fully herein.

79. | 3Mis the exclusive owner of each of the federally registered 3M Marks.

80. 3M has the exclusive right to use each of the 3M Marks in United States commerce
for, inter alia, advertising, promoting, offering for sale, and selling 3M-brand N95 respirators.

81. 3M’s exclusive rights in and to each of the 3M Marks predate any rights that
Defendant could establish in and to any mark that consists of “3M” in whole and/or in part.

82. Each of the 3M Marks are fanciful and/or arbitrary when used for respirators and,
therefore, are inherently distinctive.

83. Each of the 3M Marks identify 3M as the exclusive source of products offered
under the 3M Marks (including, without limitation, 3M-brand N95 respirators) and, therefore, the
3M Marks have acquired distinctiveness.

84. Defendant is using the 3M Marks in commerce to advertise, promote, offer for sale.
and sell 3M-branded N95 respirators, including, for example, by promoting and providing
purchasers and potential purchasers with falsified product packaging and product documentation
(and images thereof) bearing the 3M Marks, which purport to be certifications for the masks that

Defendant is attempting to pass off as 3M-brand N95 respirators.

19
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 20 o0f66 PagelD 22

85. Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,
and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether
Defendant is 3M, and/or whether Defendant is a licensee, authorized distributor, and/or affiliate of
3M and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-brand
N95 respirators.

86. Defendant's use of the 3M Marks in commerce on, for, and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,
and is likely to continue cause, consumer confusion, mistake, and/or deception about whether
Defendant and/or Defendant's products are affiliated, connected, and/or associated with 3M and/or
products that 3M offers under its 3M Marks, including, without limitation, 3M-brand N95
respirators.

87. Defendant's use of the 3M Marks in commerce on, for. and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,
and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether
Defendant and/or Defendant’s products originate with, and/or are sponsored or approved by,
and/or offered with authorization from 3M.

88. 3M has not consented to the use of its famous 3M Marks by Defendant.

89. Defendant had both actual and constructive knowledge of 3M’s superior rights in
its 3M Marks due to 3M’s decades-long, continuous use of its 3M Marks in United States

commerce, and 3M’s federal registration of the 3M Marks.

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 21o0f66 PagelD 23

90. Defendant made use of the 3M Marks in furtherance of Defendant's willful scheme
of trading upon the extensive customer goodwill, reputation, fame, and commercial success of
products that 3M offers under its 3M Marks, including 3M-branded respirator products.

91. On information and belief, Defendant profited from its infringement of the 3M
Marks.

92. Defendant’s acts and conduct described herein constitute trademark infringement
in violation of 15 U.S.C. § 1114 (1)(a).

93. 3M has suffered, and will continue to suffer, irreparable harm from Defendant's
acts and conduct complained of herein, unless enjoined by the Court. The damage suffered by 3M
is worsened due to Defendant's taking advantage of an unsuspecting public and medical health
professionals during a global pandemic—when 3M’s respirator products are critical to those
frontline workers battling the COVID-19 pandemic. Defendant’s misconduct directly creates a
likelihood of confusion about 3M’s role in the marketplace for respirator products.

94, The acts of Defendant described herein have been willful and in bad faith, making
this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

95. 3M has been damaged by Defendant’s misconduct in an amount to be proven at
trial and donated to charitable COVID-19 relief efforts.

96. 3M requests the relief set forth in the Prayer for Relief below.

THIRD CLAIM FOR RELIEF
(Unfair Competition, False Association, False Endorsement, and False Designation of Origin

Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))
(Use of the 3M Marks)

97, 3M repeats and incorporates by reference the foregoing statements and allegations

in paragraphs |- 96 as though set forth fully herein.

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 22 of 66 PagelD 24

98. On information and belief, Defendant’s misconduct described herein constitutes
unfair competition, false endorsement, false association, and/or false designation of origin in
violation of 15 U.S.C. § 1125(a)(1)(A).

99. On information and belief, Defendant’s use of 3M’s famous name and 3M Marks
to advertise, market, offer for sale, and/or sell purported 3M-branded respirator products to
customers, in general, and during a global pandemic such as COVID-19, specifically, also
constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

100. Defendant also falsely represented itself as affiliated, connected, endorsed by,
and/or associated with 3M and/or products that 3M offers under its 3M Marks, including, 3M-
branded respirator products. Defendant sought to create the false impression that the products they
purported to offer to healthcare workers and others originate from, and/or are sponsored or
approved by, and/or offered with authorization from 3M.

101. 3M has suffered, and will continue to suffer, irreparable harm from Defendant's
acts and conduct complained of herein, unless enjoined by the Court.

102. 3M has been damaged by the acts of Defendant in an amount to be proved at trial
and donated to charitable COVID-19 relief efforts.

103. 3M requests the relief set forth in the Prayer for Relief below.

FOURTH CLAIM FOR RELIEF

(Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
(Dilution of the Famous 3M Marks)

104. 3M repeats and incorporates by reference the foregoing statements and allegations
in paragraphs I- 103 of the Complaint as though set forth fully herein.

105. Count IV is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 23 0f66 PagelD 25

106. The 3M Marks are famous. The 3M Marks were famous before, during, and after
the time Defendant began using the 3M Marks in commerce on, for, and/or in connection with the
advertising, promotion, offering for sale, and/or sale of products (including 3M-branded respirator
products).

107. Defendant’s use of 3M’s famous 3M Marks in commerce on, for, and/or in
connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products
(including 3M-branded respirator products) dilutes the distinctive quality of the famous 3M Marks,
such that the famous 3M brand name and 3M Marks’ established value and selling power will
likely be diminished.

108. Defendant’s use of 3M’s famous 3M Marks in commerce on, for, and/or in
connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products
(including, without limitation, 3M-branded respirator products) dilutes the distinctive quality of
the famous 3M name and 3M Marks, such that the famous 3M Marks’ ability to identify 3M as
the exclusive source of products offered under the 3M Marks (including 3M-branded respirator
products) will be diminished.

109. Defendant’s use of 3M’s famous 3M Marks in commerce on, for, and/or in
connection with the advertising, promotion, offering for sale, and/or sale of counterfeit products
(including 3M-branded respirator products), in general, and during a global pandemic such as
COVID-19 specifically, dilutes the reputation of the famous 3M Marks, such that the famous 3M
Marks’ established ability to indicate the superior quality of Products offered under such marks
(including 3M-branded respirator products), will be diminished.

110. Defendant’s misconduct also threatens to harm the reputation of the 3M Marks,

constituting dilution by tarnishing the famous 3M Marks.

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 24 0f66 PagelD 26

111. Defendant’s acts and conduct complained of herein constitute trademark dilution
in violation of 15 U.S.C. § 1125(c).

112. 3M has suffered, and will continue to suffer, irreparable harm from Defendant’s
acts and conduct complained of herein, unless enjoined by the Court. The damage suffered by 3M
is exacerbated by the fact that Defendant is opportunistically operating its illegal scheme and
misrepresentations about 3M-branded respirator products during a global pandemic when those
products are in great demand to help protect public health.

113. 3M has been damaged by the acts of Defendant in an amount to be proved at trial
and donated to charitable COVID-19 relief efforts.

114. 3M requests the relief set forth in the Prayer for Relief below.

FIFTH CLAIM FOR RELIEF

(False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))
(Defendant's Website, Sales Agreement, and Agent's Activities)

115. 3M repeats and incorporates by reference the foregoing statements and allegations
in paragraphs |- 114 of the Complaint as though set forth fully herein,

116. Through its externally facing webpage, and on information and belief through email
advertisements, Defendant made statements to the general public—and medical health
professionals—that contained false, misleading, and/or deceptive statements about the nature,
characteristics, qualities, and/or geographic origin of Defendant and/or the products that Defendant
allegedly had available for sale and constitute commercial advertising and/or commercial
promotion.

117. Defendant’s acts and conduct complained of herein constitute false advertising in

violation of 15 U.S.C, § 1125(a)(1)(B).
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 25o0f66 PagelD 27

118. 3M has suffered, and will continue to suffer, irreparable harm from Defendant's
misconduct complained of herein, unless enjoined by the Court. The damage suffered by 3M is
exacerbated by the fact that Defendant is opportunistically operating its illegal scheme and
misrepresentations about 3M-branded respirator products during a global pandemic when those
products are in great demand to help protect the public health. Such conduct invites public
criticism of 3M and the manner in which 3M’s respirators are being distributed and creates a
likelihood of confusion about 3M’s role in the marketplace for respirators. Whereas 3M’s
corporate values and brand image center around the application of science to improve lives,
Defendant’s conduct imminently and irreparably harms 3M’s brand.

119. 3M has been damaged by the acts of Defendant in an amount to be proved at trial
and donated to charitable COVID-19 relief efforts.

120. 3M requests the relief set forth in the Prayer for Relief below,

SIXTH CLAIM FOR RELIEF

(Trademark Infringement Under The Texas Trademark Act, Tex. Bus. & Com. Code § 16.102)
(Infringement of Registered 3M Marks)

121. 3M repeats and incorporates by reference the statements and allegations in
paragraphs | - 120 of the Complaint as though set forth fully herein,

122. 3M is the exclusive owner of each of registered 3M Marks.

123. 3Mhas the exclusive right to use each of the 3M Marks in United States commerce
for, inter alia, advertising, promoting, offering for sale, and selling 3M-brand N95 respirators.

124. Defendant is using the 3M Marks in commerce to advertise, promote, offer for sale,
and sell 3M-branded N95 respirators, including, for example. by promoting and providing

purchasers and potential purchasers with falsified product packaging and product documentation

25
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 26 o0f66 PagelD 28

(and images thereof) bearing the 3M Marks, which purport to be certifications for the masks that
Defendant is attempting to pass off as 3M-brand N95 respirators.

125. Defendant's use of the 3M Marks in commerce on, for, and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,
and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether
Defendant is 3M. and/or whether Defendant is a licensee, authorized distributor, and/or affiliate of
3M and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-brand
N95 respirators.

126. Defendant's use of the 3M Marks in commerce on, for, and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,
and is likely to continue cause, consumer confusion, mistake, and/or deception about whether
Defendant and/or Defendant’s products are affiliated, connected, and/or associated with 3M and/or
products that 3M offers under its 3M Marks, including, without limitation, 3M-brand N95
respirators.

127. Defendant's use of the 3M Marks in commerce on, for, and/or in connection with
the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,
and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether
Defendant and/or Defendant’s products originate with, and/or are sponsored or approved by,
and/or offered with authorization from 3M or vice versa,

128. 3Mhas not consented to the use of its famous 3M Marks by Defendant.

129. Based on 3M’s longstanding and continuous use of its 3M Marks in United States

commerce, as well as the registration of the 3M Marks, Defendant had actual and constructive

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 27 of66 PagelD 29

knowledge of 3M’s superior rights in and to the 3M Marks when Defendant began using the 3M
Marks as part its bad-faith scheme to confuse and deceive consumers, as alleged, herein.

130, Defendant adopted and used the 3M Marks in furtherance of Defendant’s willful,
deliberate, and bad-faith scheme of trading upon the extensive consumer goodwill, reputation,
fame, and commercial success of products that 3M offers under its 3M Marks, including. without
limitation, 3M-brand N95 respirators.

131. Defendant has made, and will continue to make, substantial profits and gain from
its unauthorized use of the 3M Marks, to which Defendant is not entitled at law or in equity.

132. Defendant’s acts and conduct complained of herein constitute trademark
infringement in violation of the Texas Trademark Act.

133. 3M has suffered, and will continue to suffer, irreparable harm from Defendant’s
acts and conduct complained of herein, unless restrained by law. Such conduct has inspired intense
public criticism of the manner in which 3M’s respirators are being distributed and sold during the
COVID-19 pandemic and significant confusion about 3M’s role in the marketplace for masks that
are essential to safeguarding public health.

SEVENTH CLAIM FOR RELIEF
(Dilution and Injury to Business Reputation Under The Texas Trademark Act, Tex. Bus. & Com.

Code § 16.103)
(Dilution of, Injury to the 3M Brand and Famous 3M Marks)

134. 3M repeats and incorporates by reference the statements and allegations in
paragraphs | - 133 of the Complaint as though set forth fully herein.
135. The 3M Mark is a famous mark that is widely recognized by the public throughout

the United States and the state of Texas, and the 3M Mark is a valid and protectable trademark.
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 28 o0f66 PagelD 30

136. Upon information and belief, Defendant’s acts and conduct complained of herein
constitute dilution and injury to business reputation in violation of Tex. Bus. & Com. Code
§ 16.103.

137. 3M has suffered, and will continue to suffer, irreparable harm from Defendant’s
acts and conduct complained of herein, unless restrained by law.

138. 3M has been damaged by the acts of Defendant in an amount, currently unknown,
to be proved at trial and then donated to charitable COVID-19 relief efforts, and 3M requests the
relief set forth in the Prayer for Relief below.

EIGHTH CLAIM FOR RELIEF
(Unfair Competition and Passing Off Under The Deceptive Trade Practices-Consumer
Protection Act, Tex. Bus. & Com. Code §§ 17.41 et seq., and Texas Common Law)
(Use of the 3M Marks)

139. 3M repeats and incorporates by reference the statements and allegations in
paragraphs | - 138 of the Complaint as though set forth fully herein,

140. The 3M Mark is a famous mark in the United States, including in the state of Texas.

141. Count VII is aclaim under Tex. Bus. & Com. Code § 17.46 and the Texas common
law tort of unfair competition, which cover situations where a defendant attempts to pass off its
goods or services as those of someone else by simulating the trademark owner's product, name,
advertising, or marks. It is the umbrella for all statutory and non-statutory causes of action arising
out of business conduct, which is contrary to honest practice in industrial or commercial matters.

142. Defendant began using the 3M Mark in connection with the advertising, marketing,
and promotion of products subsequent to the 3M Mark becoming famous.

143. Defendant’s advertising, marketing, and promotion of products, through its use of

the 3M Mark, constitutes unfair competition against 3M.

28
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 29 o0f66 PagelD 31

144. Defendant has caused the dilution of the distinctive quality of the 3M Mark and
lessened the capacity of the 3M Mark to identify and distinguish 3M’s products and services.

145. Defendant’s conduct has caused, and will continue to cause, irreparable harm to
3M,

146. Asresult of Defendant’s unlawful conduct, 3M is entitled to the injunctive remedies
specified in the Prayer for Relief, damages in an amount, currently unknown, to be proved at trial
and then donated to charitable COVID-19 relief efforts, applicable interest, and recovery of all
reasonable attorneys’ fees and costs incurred herein.

PRAYER FOR RELIEF

WHEREFORE, based on Defendant's conduct complained of, herein, 3M asks that this
Court:

A. To enter an Order, finding in 3M’s favor on each Claim for Relief asserted herein:

B. Pursuant to 15 U.S.C. § 1116, the Texas Business and Commerce Code, and Texas
common law:

I Preliminarily and permanently enjoining Defendant, its agents, servants,
employees, officers and all persons and entities in active concert and participation with
them from using the 3M Marks (or any other mark(s) confusingly similar thereto) for, on,
and/or in connection with the manufacture, distribution, advertising, promoting, offering
for sale, and/or sale of any goods or services, including, without limitation, 3M-brand N95
respirators;

2. Preliminarily and permanently enjoining Defendant, its agents, servants,
employees, officers and all persons and entities in active concert and participation with
them from falsely representing itself as being a distributor, authorized retailer, and/or

licensee of 3M and/or any of 3M’s products (including, without limitation, 3M*s 3M-brand

29
 

 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 30 0f66 PagelD 32

N95 respirator) and/or otherwise falsely representing to have an association or affiliation
with, sponsorship by, and/or connection with, 3M and/or any of 3M’s products; and

3, Ordering Defendant to file with the Court and serve upon 3M’s counsel,
within 30 days after service of the order of injunction, a report in writing under oath setting
forth in detail the manner and form in which Defendant has complied with the injunction.

4. Pursuant to 15 USC § 1116(d), ordering the immediate seizure by the
United States Marshal Service of goods and counterfeit 3M Marks involved in the
violations set forth herein, directing the United States Marshal Service to seize:

a. all products from Defendant’s possession, custody, or control at its
principal place of business, as set forth herein, which bear any 3M Marks so that
said products might be inspected and so that counterfeit products might be
surrendered to 3M for destruction at Defendant's cost:

b. all products placed into the stream of commerce by Defendant which
bear any 3M Marks so that said products might be surrendered to 3M for destruction
at Defendant’s cost;

c. all electronic and hard copy records of Defendant’s sourcing,
supply, manufacture, and sales of products bearing any 3M Marks so that they may
be copied and provided to 3M.

G: Pursuant to 15 U.S.C. § 1117:
1. Order Defendant to provide 3M with a full accounting of all manufacture,
importation, purchase, distribution and sale of products under the 3M Marks (including,

without limitation, 3M-brand N95 respirators), as well as all profits derived therefrom:

30
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 31o0f66 PagelD 33

2. Order Defendant to pay to 3M—so as to be donated charitably pursuant to
subpart I, infra—all of Defendant's profits derived from the sale of infringing and
counterfeit goods offered under the 3M Marks (including, without limitation, 3M-brand
N95 respirators);

3. Award 3M treble actual damages—so as to be donated charitably pursuant
to subpart |, infra—in connection with Defendant's infringement and counterfeiting of the
3M Marks;

4. Find that Defendant’s acts and conduct complained of herein render this
case “exceptional”; and

5. Award 3M—so as to be donated charitably pursuant to subpart I, infra—its
costs and reasonable attorneys’ fees incurred in this matter;

D. Pursuant to 15 U.S.C. § 1118, order the destruction of all unauthorized goods and
materials within the possession, custody, and control of Defendant and Defendant’s agents that
bear, feature, and/or contain any copy or colorable imitation of the 3M Marks;

E. Award 3M pre-judgment and post-judgment interest against Defendant:

PF, For any preliminary and permanent injunctive relief, that such relief extend to
Defendant's agents, servants, employees, officers, and all persons and entities in active concert
and participation with Defendant:

G. To order Defendant to file with the Court and serve upon 3M’s counsel, within 30
days after service of the order of injunction, a report in writing under oath setting forth in detail
the manner and form in which Defendants have complied with the injunction; and

H. Award 3M such other relief that the Court deems just and equitable.

31
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 32 0f 66 PagelD 34

JURY DEMAND

Plaintiff requests a trial by jury on all issues so triable.
Respectfully submitted,

Dated: December 17, 2020 BARNES & THORNBURG LLP
/s/ Mark C. Nelson
Mark Nelson
Texas Bar No. 00794361
Juanita DeLoach
Texas Bar No. 24064218
Alicia Raines Barrs
Texas Bar No. 24109620
2121 N. Pearl Street, Suite 700
Dallas, TX 75201-2469
Telephone: (214) 258-4200
Facsimile: (214) 258-4199
Mark.nelson(@btlaw.com
Juanita.deloach(@btlaw.com
Alicia.rainesbarrs(@btlaw.com

 

OF COUNSEL:

Patricia Volpe

(Pro Hac Vice To Be Filed)

Minnesota Bar No. 0392872
Autumn Gear

(Pro Hac Vice To Be Filed)

Minnesota Bar No. 0398236
225 South Sixth Street, Ste 2800 |
Minneapolis, MN 55402
Telephone: (612) 333-2111

Facsimile: (612) 333-6798
trisha.volpe(@btlaw.com

autumn.gear(@btlaw.com

 

Attorneys for Plaintiff 3M Company

32
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 33 0f66 PagelD 35

EXHIBIT 1
Home Pre@ase 8:20-cvO36644K CDodurWerin2 Filed 12/170 Page-84 of 66 PagelD 36

™

Ny

=

Moonlight Medical Supplies & Equipment LLC

    
  
   
   

About Us

Who We Are

Moonlight Medical Supplies and Equipment LLC, is a Texas-based
distributor and manufacturer of Personal Protective Equipment for
medical workers, first responders, and the general public. By utilizing
our strategic relationships with our global partners, we are able to
provide the highest quality equipment and other much needed
supplies for front line workers during the Covid-19 pandemic.

We pride ourselves in our expertise in f

ulfilling large quantity
demands efficiently, providing exceptional service. offering fair &

competitive pricing as well as fast shipping... these are the hallmarks
under which Moonlight Medical Supplies & Equipment LLC was

established.

Document title: Who We Are | Moonlight Medical Supplies &amp; Equipment LLC
Capture URL: https://www.moonlight-medical.com/blank-page
Capture timestamp (UTC): Wed, 16 Dec 2020 17:20:01 GMT

2 MOONLIGH

EpIcAL » PERSONAL PROTECTIVE EQUIPHy

a

ao eS at ayia
4 We'll reply aa s00n as we can

Page 1 of 2

 
 

Case 3:20-cv-03664-K Document 2 Filed 12/14@@0 Page 35o0f66 PagelD 37

About Us

Who We Are

Moonlight Medical Supplies and Equipment LLC, is a Texas-based
distributor and manufacturer of Personal Protective Equipment for
medical workers, first responders, and the general public. By utilizing

our strategic relationships with our global partners, we are able to

™
(7

provide the highest quality equipment and other much needed 2 Mi O O N iz | G j=
) —_

supplies for front line workers during the Covid-19 pandemic.

We pride ourselves in our expertise in fulfilling large quantity

  

demands efficiently, providing exceptional service, offering fair &
~ 7 EDICA
competitive pricing as well as fast shipping... these are the hallmarks

under which Moonlight Medical Supplies & Equipment LLC was

established.

a

Moonlight Medical Supplies & Equipment LLC

service @ moonlight-medical.com
888-688-6618
1002 N Central Expy, Ste 495, Richardson, TX 75080

f v in
Otfice Hour

Monday - Friday: 9:00 AM-5:00 PM

Saturday & Sunday: Closed

  

Copyright © 2020 Moonlight Medical Supplies & Equipment LLC - A

Let's Chat!
Ye eu

 

Document title: Who We Are | Moonlight Medical Supplies &amp; Equipment LLC
Capture URL: https://www.moonlight-medical.com/blank-page
Capture timestamp (UTC): Wed, 16 Dec 2020 17:20:01 GMT

| + PERSONAL PROTECTIVE EQUIPKy.

 
   

Page 2 of 2

 
     
  
 
 
   
  
    
   
       
  
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 36 of 66 PagelD 38

EXHIBIT 2
 

Int. Cls.: 9 and 10

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 37 of 66 PagelD 39

Prior U.S, Cs.: 21, 23, 26, 36, 38, 39 and 44

 

Reg. No. 3,398,329
United States Patent and Trademark Office Registered Mar. 18, 2008
TRADEMARK
PRINCIPAL REGISTER

3M

3M COMPANY (DELAWARE CORPORATION)
3M CENTER. 220-9E-01

2501 HUDSON ROAD

ST, PAUL, MN 55144

FOR: FULL LINE OF PARTICULATE, OZONE,
GAS, VAPOR, CHEMICAL. BIOHAZARD AND
OTHER RESPIRATORS, INCLUDING FILTERING
FACE-PIECE RESPIRATORS AND ELASTOMERIC
FACE-PIECE RESPIRATORS. OTHER THAN FOR
ARTIFICIAL RESPIRATION; FULL LINE OF SELF-
RESCUE AND PROTECTION APPARATUS, NAME-
LY, OXYGEN BREATHING UNITS, SUPPLIED-AIR
RESPIRATORS, AND POWERED AIR-PURIFYING
SYSTEMS (PAPRS) RESPIRATORS; CARTRIDGES,
FILTERS, AIR TANKS AND OTHER COMPONENT
PARTS FOR RESPIRATORS AND BREATHING
UNITS; DUST MASKS; FULL LINE OF PROTEC-
TIVE EYEWEAR, NAMELY, SAFETY GOGGLES,
EYEGLASSES AND EYE SHIELDS; FACE-PROTEC-
TION SHIELDS; EAR PLUGS AND EAR MUFFS TO
ATTENUATE SOUND AND PROTECT HEARING;
HARD HATS AND OTHER PROTECTIVE HEL-
METS; WELDING HELMETS; AIR MONITORING
DEVICES AND SENSORS FOR MEASURING GASES
AND VAPOR CONCENTRATION LEVELS, GAS
DETECTORS FOR DETECTING THE PRESENCE
OF CARBON MONOXIDE AND OTHER GASES;
THERMAL-IMAGING CAMERAS FOR USE BY
FIREFIGHTERS AND FOR SEARCH AND RESCUE;
ENVIRONMENTAL SAMPLING AND TESTING IN-
STRUMENTS AND EQUIPMENT, NAMELY, ELEC-
TRONIC LUMINOMETERS., AND RELATED
SOFTWARE, DOCKING STATIONS AND BATTER-
IES, FOR DETECTING, MEASURING AND ANA-
LYZING CHEMICALS, BIOLOGICAL
SUBSTANCES, FOOD RESIDUES AND MICROBES,
MICROBIOLOGICAL AND CONTAMINANT-TEST-
ING INSTRUMENTS AND EQUIPMENT, AND
SOFTWARE RELATED THERETO, FOR DETECT-
ING. MEASURING AND ANALYZING BACTERIA,
INCLUDING PATHOGENS SUCH SALMONELLA
AND LISTERIA, ALLERGENS, TOXINS. VITAMINS,

 

ANTIBIOTICS, AND OTHER ORGANISMS AND
SUBSTANCES; DIAGNOSTIC APPARATUS FOR
TESTING FOOD; LABORATORY EQUIPMENT
AND SUPPLIES, NAMELY. TEST TUBES, TEST
TUBE CAPS, DIP STICKS. RACKS, MICROTITRE
PLATES AND TRAYS; SECURITY SCANNERS AND
READERS FOR USE IN READING PASSPORTS
AND OTHER FORMS OF IDENTIFICATION;
ANTI-THEFT AND LIBRARY MATERIAL CHECK-
OUT SECURITY SYSTEMS, RADIO FREQUENCY
IDENTIFICATION (RFID) TAGS AND READERS;
COMPUTER SOFTWARE FOR SUPPLY CHAIN
MANAGEMENT FROM SOURCE TO CONSUMP-
TION, NAMELY. FOR COLLECTING, STORING
AND MANAGING DATA, AND REPORTING, EX-
ECUTING AND TRACKING, IN CONNECTION
WITH ENTERPRISE RESOURCE PLANNING, SUP-
PLIER ENABLEMENT, MANUFACTURING, IN-
VENTORY CONTROL AND WAREHOUSING,
ORDER FULFILLMENT, SHIPPING, TRANSPOR-
TATION AND DELIVERY; COMPUTER SOFT-
WARE FOR USE IN THE MEDICAL AND HEALTH
CARE FIELDS FOR PROCESSING CLAIMS FOR
REIMBURSEMENT, MAINTAINING PATIENT
AND MEDICAL RECORDS, CODING AND GROUP-
ING DATA USED FOR MEDICAL AND HEALTH
CARE RESEARCH, AND FOR REPORTING
HEALTH TRENDS AND OTHER MEDICAL DATA;
AND MEDICAL IMAGING SCANNERS AND RE-
LATED SOFTWARE FOR CAPTURING IMAGES OF
THE MOUTH AND TEETH FOR USE IN DENTIS-
TRY. IN CLASS 9 (U.S. CLS, 21, 23, 26, 36 AND 38).

FIRST USE 0-0-1960; IN COMMERCE 0)-0-1960,

FOR: FULL LINE OF SURGICAL AND MEDICAL
MASKS, RESPIRATORS AND FACE AND EYE
SHIELDS FOR MEDICAL AND HEALTH-CARE
RELATED PERSONNEL; FULL LINE OF ORTHO-
PEDIC CASTINGS TAPES. SPLINTS, REINFORCING
STRIPS, ELASTIC BANDAGES, AND SUPPORT
BANDAGES AND COMPRESSION WRAPS; COM-
POSITE FABRICS CONTAINING FIBERGLASS
AND RESINS FOR USE IN MAKING CASTS; PAD-
DING FOR ORTHOPEDIC CASTS; ORTHOPEDIC
CASTING TOOLS; FULL LINE OF STETHOSCOPES;
FULL LINE OF SURGICAL MASKS, FACE
SHIELDS, AND RESPIRATORY MASKS FOR MED-
ICAL PURPOSES; FULL LINE OF SURGICAL AND
MEDICAL PROCEDURE DRAPES AND SHEETS;
PATIENT ISOLATION DRAPES; MEDICAL-EQUIP-
MENT ISOLATION DRAPES; NON-ADHERENT
SHEETING FOR BEDS, STRETCHERS AND EXAM
TABLES; SURGICAL GOWNS; COMPRESSION
BANDAGES; SURGICAL COMPRESSES; MEDICAL
THERMOMETERS; FULL LINE OF MEDICAL
ELECTRODES WITH OR WITHOUT CHEMICAL
CONDUCTORS AND WET GELS FOR USE IN
CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-
ENCEPHALOGRAPH AND OTHER TYPES OF PA-
TIENT MONITORING; LEADS AND CONNECTORS
FOR USE WITH MEDICAL ELECTRODES; DEFI-
BRILLATION PADS; ELECTROSURGICAL PADS,
PLATES AND ADAPTERS TO REMOVE RF CUR-
RENT FROM A PATIENT'S BODY DURING ELEC-
TROSURGERY; THERMAL COLD AND HOT
PACKS FOR FIRST AID AND THERAPELITIC PUR-
POSES; EYE PATCHES FOR MEDICAL USE; PAD-
DING FOR USE BETWEEN MEDICAL EQUIPMENT
AND PATIENTS OR FOR ELEVATING OR POSI-
TIONING LIMBS; POUCHES FOR HOLDING SUR-
GICAL AND MEDICAL INSTRUMENTS;
ISOLATION POUCHES AND BAGS FOR STORING
ORGANS. TISSUE AND OTHER BODY PARTS FOR
TRANSPLANTS AND LABORATORY TESTING;
FULL LINE OF STERILIZED AND NON-STERI-
LIZED FASTENING AND COMPRESSION SURGI-
CAL WRAPS; AUTOCLAVES FOR MEDICAL USE;

 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 38 o0f66 PagelD 40

ORTHODONTIC APPLIANCES; DENTAL APPARA-
TUS, NAMELY, INTRA-ORAL LIGHT SYSTEMS
FOR CURING DENTAL MATERIALS. CERAMIC
USED IN MAKING DENTAL CROWNS, BRIDGES
AND OTHER RESTORATIVES: DENTAL INSTRU-
MENTS AND KITS COMPRISED OF SUCH INSTRU-
MENTS, NAMELY. MANDRELS. BURS, DISCS.
CUPS, WHEELS, POINTS, BRUSHES AND ABRA-
SIVE STRIPS USED TO GRIND, POLISH OR FINISH
DENTAL RESTORATIVES; DENTAL INSTRU-
MENTS. NAMELY, SCISSORS, CRIMPING PLIERS,
CONTOURING PLIERS AND IMPRESSION TRAYS;
ELECTRONIC MIXERS FOR DENTAL COM-
POUNDS; APPLICATORS AND DISPENSERS FOR
DENTAL PRIMERS, CEMENTS, ADHESIVES, IM-
PRESSION MATERIALS AND RESTORATIVE MA-
TERIALS; GLASS-FIBER POSTS USED IN DENTAL
RESTORATIVE PROCEDURES; AND DENTAL
PROPHYLAXIS ANGLES AND DENTAL PROPHY-
LAXIS CUPS FOR USE IN CLEANING TEETH AND
DENTAL HYGIENE PROCEDURES. IN CLASS 10
(U.S. CLS. 26, 39 AND 44).

FIRST USE 0-0-1960; IN COMMERCE ()-0-1960,

THE MARK CONSISTS OF STANDARD CHAR-
ACTERS WITHOUT CLAIM TO ANY PARTICULAR
FONT. STYLE. SIZE, OR COLOR.

OWNER OF US. REG, NOS, 1,237,168, 2,793,534
AND OTHERS.

SER. NO. 77-257,496, FILED 8-16-2007.
TARAH HARDY, EXAMINING ATTORNEY
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 39 o0f66 PagelD 41

EXHIBIT 3
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 40 o0f66 PagelD 42

From: TMOfficialNotices@USPTO.GOV

Sent: Wednesday, April 2, 2014 11:00 PM

To: trademarks@mmm.com

Subject: Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 3398329: 3M: Dockel/Reference No. 34775

Serial Number: 77257496
Registration Number: 3398329
Registration Date: Mar 18, 2008
Mark: 3M

Owner: 3M Company

Apr 2, 2014
NOTICE OF ACCEPTANCE UNDER SECTION 8

The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
§ declaration is accepted.

NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15

The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C, §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below for the remainder of the ten-year period, calculated from the registration date, unless canceled by
an order of the Commissioner for Trademarks or a Federal Court.

Class(es):
009, 010

TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500

REQUIREMENTS FOR MAINTAINING REGISTRATION
WARNING: Your registration will be canceled if you do not file the documents below during the specified time periods.
Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059,

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings
The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

*“The USPTO WILL NOT SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE REGISTRANT SHOULD CONTACT THE USPTO ONE
YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES."**

To view this notice and other documents for this application on-line, go to http://tdr.uspto.gov/search.action?sn=77257496. NOTE: This notice will only be available on-line the
next business day after receipt of this e-mail,

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 41o0f66 PagelD 43

EXHIBIT 4
Int. Cls.: 1, 3, 5, 9, 10 and 28

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 42 o0f66 PagelD 44

Prior U.S. Cls.: 1, 4, 5, 6, 10, 18, 21, 22, 23, 26, 36, 38,

39, 44, 46, 50, 51 and 52

United States Patent and Trademark Office

Reg. No. 2,692,036
Registered Mar. 4, 2003

TRADEMARK
PRINCIPAL REGISTER

 

3M COMPANY (DELAWARE CORPORATION)
2501 HUDSON ROAD
3M CENTER

ST. PAUL, MN 55144, BY MERGER, BY CHANGE
OF NAME MINNESOTA MINING AND MANU-
FACTURING COMPANY (DELAWARE COR-
PORATION) ST. PAUL, MN 55144

FOR: ETHYLENE OXIDE FOR USE IN THE
STERILIZATION OF MEDICAL, LABORATORY
AND FOOD HANDLING INSTRUMENTS AND
EQUIPMENT; CHEMICAL AND STEAM INDICA-
TOR STRIPS AND TAPE FOR USE WITH AUTO-
CLAVES AND FOR TESTING THE STERILITY OF
MEDICAL INSTRUMENTS AND EQUIPMENT, IN-
DICATOR STRIPS FOR TESTING GLUTARALDE-
HYDE, ETHYLENE OXIDE AND OTHER
CHEMICAL SOLUTIONS AND GASES, INDICATOR
STRIPS FOR TESTING FOR BIOLOGICAL CONDI-
TIONS FOR USE IN SAFETY-MONITORING; INDI-
CATOR STRIPS FOR INDICATING
TEMPERATURES FOR USE IN THE STERILIZA-
TION AND SAFETY-MONITORING, ASSAY AND
REAGENT TEST KITS AND COUNT PLATES FOR
FIELD AND LABORATORY TESTING FOR ECOLI,
COLIFORM, AND OTHER BACTERIA OR CON-
TAMINANTS IN MEAT, DAIRY PRODUCTS AND
OTHER TYPES OF FOOD, AND FOR TESTING TO
DETECT YEAST AND MOLD; AND STERILIZA-
TION MONITOR TESTING KITS CONTAINING
INDICATOR STRIPS OR TAPE, REAGENTS AND
RECORD KEEPING CARDS OR BINDERS FOR
TESTING THE STERILITY OF SURGICAL AND
MEDICAL INSTRUMENTS, EQUIPMENT, AND

SUPPLIES , IN CLASS | (U.S. CLS. 1, 5, 6, 10, 26
AND 46).

FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.

FOR: NON-MEDICATED SKIN CARE PRO-
DUCTS, NAMELY, CLEANSERS, CREAMS, LO-
TIONS, MOISTURIZERS, BARRIER CREAMS AND
EMOLLIENTS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51
AND 52).

FIRST USE 1-0-1996; IN COMMERCE 1-0-1996.

FOR: FULL LINE OF BANDAGES, DRESSINGS
AND MEDICAL TAPES, NAMELY, ADHESIVE
BANDAGES, BANDAGES FOR SKIN WOUNDS,
SURGICAL BANDAGES, WOUND DRESSINGS,
NON-STICK PADS FOR USE AS MEDICAL DRES-
SINGS, MEDICATED COMPRESSES, TRANSPAR-
ENT MEDICAL DRESSINGS, HYDROCOLLOID
DRESSINGS, COLOSTOMY DRESSINGS, ULCER
DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI-
CAL TAPES, AND WOUND AND SKIN CLOSURE
ADHESIVE STRIPS WITH OR WITHOUT ANTIMI-
CROBIAL SOLUTIONS; GAUZE; WOUND HEAL-
ING FILLERS WITH OR WITHOUT GAUZE;
MEDICATED SKIN CARE PREPARATIONS, SUR-
GICAL DISINFECTANTS AND PREPPING SOLU-
TIONS; MEDICATED ANTISEPTIC HAND WASHES;
AND CULTURE MEDIA, BACTERIOLOGICAL
MEDIA AND DIAGNOSTIC PREPARATIONS FOR
CLINICAL OR MEDICAL LABORATORY USE, IN
CLASS 5 (U.S. CLS. 6, 18, 44, 46, 51 AND 52).

FIRST USE 2-0-1991; IN COMMERCE 2-0-1991.
Case 3:20-cv-03664-K Document 2

FOR: COMPUTER SOFTWARE FOR USE IN THE
MEDICAL AND HEALTH CARE FIELDS FOR PRO-
CESSING CLAIMS FOR REIMBURSEMENT, MAIN-
TAINING PATIENT RECORDS, CODING AND
GROUPING DATA USED FOR MEDICAL AND
HEALTH CARE RESEARCH, AND FOR REPORT-
ING HEALTH TRENDS AND OTHER MEDICAL
DATA; AND FULL LINE OF RESPIRATORY FACE
MASKS FOR FILTERING OUT GERMS, DUST AND
POLLEN, IN CLASS 9(U.S, CLS. 21, 23, 26, 36 AND 38),

FIRST USE 5-0-1992; IN COMMERCE 5-0-1992.

FOR: FULL LINE OF ORTHOPEDIC CASTINGS
TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC
BANDAGES, AND SUPPORT BANDAGES AND
COMPRESSION WRAPS; COMPOSITE FABRICS
CONTAINING FIBERGLASS AND RESINS FOR
USE IN MAKING CASTS; PADDING FOR ORTHO-
PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;
FULL LINE OF STETHOSCOPES; FULL LINE OF
SURGICAL MASKS, FACE SHIELDS, AND RE-
SPIRATORY MASKS FOR MEDICAL PURPOSES;
FULL LINES OF SURGICAL AND MEDICAL PRO-
CEDURE DRAPES AND SHEETS; PATIENT ISOLA-
TION DRAPES; MEDICAL-EQUIPMENT
ISOLATION DRAPES; NON-ADHERENT SHEET-
ING FOR BEDS, STRETCHERS AND EXAM TA-
BLES; SURGICAL GOWNS; COMPRESSION
BANDAGES; SURGICAL COMPRESSES; MEDICAL
THERMOMETERS, FULL LINE OF MEDICAL
ELECTRODES WITH OR WITHOUT CHEMICAL
CONDUCTORS AND WET GELS FOR USE IN
CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-
ENCEPHALOGRAPH AND OTHER TYPES OF PA-

Filed 12/17/20 Page 43 of 66 PagelD 45

TIENT MONITORING; LEADS AND CONNECTORS
FOR USE WITH MEDICAL ELECTRODES; DEFI-
BRILLATION PADS; ELECTROSURGICAL PADS,
PLATES AND ADAPTERS TO REMOVE RF CUR-
RENT FROM A PATIENTS BODY DURING ELEC-
TROSURGERY; THERMAL COLD AND HOT
PACKS FOR FIRST AID AND THERAPEUTIC PUR-
POSES; EYE PATCHES FOR MEDICAL USE; PAD-
DING FOR USE BETWEEN MEDICAL EQUIPMENT
AND PATIENTS OR FOR ELEVATING OR POSI-
TIONING LIMBS; POUCHES FOR HOLDING SUR-
GICAL AND MEDICAL INSTRUMENTS;
ISOLATION POUCHES AND BAGS FOR STORING
ORGANS, TISSUE AND OTHER BODY PARTS FOR
TRANSPLANTS AND LABORATORY TESTING;
AND FULL LINE OF STERILIZED AND NON-
STERILIZED FASTENING AND COMPRESSION
SURGICAL WRAPS, IN CLASS 10 (U.S. CLS. 26, 39
AND 44).

FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.

FOR; ATHLETIC TAPE AND ATHLETIC SUP-
PORT AND COMPRESSION WRAPS FOR KNEES,
WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
CLASS 28 (U.S. CLS, 22, 23, 38 AND 50).

FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.

OWNER OF USS. REG, NOS. 1,181,981, 1,213,836,
AND 1,234,260.

SER. NO. 76-137,885, FILED 9-29-2000.
ALICIA COLLINS, EXAMINING ATTORNEY

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 44 o0f66 PagelD 46

EXHIBIT 5
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 45 o0f66 PagelD 47

Side - 1

NOTICE OF ACKNOWLEDGEMENT
OF §15 DECLARATION
MAILING DATE: Mar 27, 2009

 

The affidavit of incontestability filed in connection with the registration identified below meets the requirements of Section 15 of the Trademark Act,
15 U.S.C. §1065. The affidavit is acknowledged.

For further information about this notice, visit our website at: http://www.uspto.gov. To review information regarding the referenced registration, go to
http://tarr.uspto.gov/.

REG NUMBER: 2692036
MARK: 3M AND DESIGN
OWNER: 3M COMPANY
Side - 2
UNITED STATES PATENT AND TRADEMARK OFFICE
COMMISSIONER FOR TRADEMARKS FIRST-CLASS MAIL
P.O. BOX 1451 U.S POSTAGE
ALEXANDRIA, VA 22313-1451 PAID

James F. Voegeli

3M Innovative Properties Company
3M Center, 2501 Hudson Road
220 9E 01

St. Paul, MN 55144

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 46 of 66 PagelD 48

EXHIBIT 6
 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20

Page 47 of 66 PagelD 49

Int. Cls,: 1, 3, 5, 9, 10 and 28

Prior U.S. Cls.: 1, 4, 5, 6, 10, 18, 21, 22, 23, 26, 36, 38,

39, 44, 46, 50, 51 and 52

United States Patent and Trademark Office

Reg. No. 2,793,534
Registered Dec. 16, 2003

TRADEMARK
PRINCIPAL REGISTER

3M COMPANY (DELAWARE CORPORATION)
2501 HUDSON ROAD
3M CENTER

ST. PAUL, MN 55144, BY MERGER, BY CHANGE
OF NAME MINNESOTA MINING AND MANU-
FACTURING COMPANY (DELAWARE COR-
PORATION) ST. PAUL, MN 55144

FOR: ETHYLENE OXIDE FOR USE IN THE
STERILIZATION OF MEDICAL, LABORATORY
AND FOOD HANDLING INSTRUMENTS AND
EQUIPMENT; CHEMICAL AND STEAM INDICA-
TOR STRIPS AND TAPE FOR USE WITH AUTO-
CLAVES AND FOR TESTING THE STERILITY OF
MEDICAL INSTRUMENTS AND EQUIPMENT; IN-
DICATOR STRIPS FOR TESTING GLUTARALDE-
HYDE, ETHYLENE OXIDE AND OTHER
CHEMICAL SOLUTIONS AND GASES; INDICATOR
STRIPS FOR TESTING FOR BIOLOGICAL CONDI-
TIONS FOR USE IN SAFETY-MONITORING; INDI-
CATOR STRIPS FOR INDICATING
TEMPERATURES FOR USE IN THE STERILIZA-
TION AND SAFETY-MONITORING; ASSAY AND
REAGENT TEST KITS AND COUNT PLATES FOR
FIELD AND LABORATORY TESTING FOR E COLI.
COLIFORM, AND OTHER BACTERIA OR COh-
TAMINANTS IN MEAT, DAIRY PRODUCTS AND
OTHER TYPES OF FOOD, AND FOR TESTING TO
DETECT YEAST AND MOLD; AND STERILIZA-
TION MONITOR TESTING KITS CONTAINING
INDICATOR STRIPS OR TAPE, REAGENTS AND
RECORD KEEPING CARDS OR BINDERS FOR
TESTING THE STERILITY OF SURGICAL AND
MEDICAL INSTRUMERTS, EQUIPMENT, AND

SUPPLIES , IN CLASS | (U.S. CLS. 1. 5, 6. 10, 26
AND 46).

FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.

FOR: NON-MEDICATED SKIN CARE PRO-
DUCTS, NAMELY, CLEANSERS, CREAMS, LO-
TIONS, MOISTURIZERS, BARRIER CREAMS AND
EMOLLIENTS, IN CLASS 3 (U.S, CLS. 1, 4, 6, 50, 51
AND 52).

FIRST USE 1-0-1996; IN COMMERCE 1-0-1996.

FOR: FULL LINE OF BANDAGES, DRESSINGS
AND MEDICAL TAPES, NAMELY, ADHESIVE
BANDAGES, BANDAGES FOR SKIN WOUNDS,
SURGICAL BANDAGES, WOUND DRESSINGS,
NON-STICK PADS FOR USE AS MEDICAL DRES-
SINGS, MEDICATED COMPRESSES, TRANSPAR-
ENT MEDICAL DRESSINGS. HYDROCOLLOID
DRESSINGS, COLOSTOMY DRESSINGS. ULCER
DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI-
CAL TAPES, AND WOUND AND SKIN CLOSURE
ADHESIVE STRIPS WITH OR WITHOUT ANTIMI-
CROBIAL SOLUTIONS, GAUZE, WOUND HEAL-
ING FILLERS WITH OR WITHOUT GAUZE;
MEDICATED SKIN CARE PREPARATIONS; SUR-
GICAL DISINFECTANTS AND PREPPING SOLU-
TIONS; MEDICATED ANTISEPTIC HAND WASHES;
AND CULTURE MEDIA. BACTERIOLOGICAL
MEDIA AND DIAGNOSTIC PREPARATIONS FOR
CLINICAL OR MEDICAL LABORATORY USE, IN
CLASS 5(U,S. CLS. 6. 18, 44, 46, 51 AND 52).

FIRST USE 2-0-1991; IS COMMERCE 2-0-1991,

 
FOR: COMPUTER SOFTWARE FOR USE IN THE
MEDICAL AND HEALTH CARE FIELDS FOR PRO-
CESSING CLAIMS FOR REIMBURSEMENT, MAIS-
TAINING PATIENT RECORDS, CODING AND
GROUPING DATA USED FOR MEDICAL AND
HEALTH CARE RESEARCH, AND FOR REPORT-
ING HEALTH TRENDS AND OTHER MEDICAL
DATA; AND FULL LINE OF RESPIRATORY FACE
MASKS FOR FILTERING OUT GERMS. DUST AND
POLLEN, IN CLASS 9(U.S, CLS, 21, 23, 26, 36 AND 38),

FIRST USE 4-0-1992; IN COMMERCE 5-0-1992.

FOR: FULL LINE OF ORTHOPEDIC CASTINGS
TAPES. SPLINTS, REINFORCING STRIPS, ELASTIC
BANDAGES, AND SUPPORT BANDAGES AND
COMPRESSION WRAPS, COMPOSITE FABRICS
CONTAINING FIBERGLASS AND RESINS FOR
USE IN MAKING CASTS; PADDING FOR ORTHO-
PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;
FULL LINE OF STETHOSCOPES; FULL LINE OF
SURGICAL MASKS, FACE SHIELDS, AND RE-
SPIRATORY MASKS FOR MEDICAL PURPOSES;
FULL LINE OF SURGICAL AND MEDICAL PRO-
CEDURE DRAPES AND SHEETS: PATIENT ISOLA-
TION DRAPES; MEDICAL-EQUIPMENT
ISOLATION DRAPES; NON-ADHERENT SHEET-
ING FOR BEDS, STRETCHERS AND EXAM TA-
BLES; SURGICAL GOWNS; COMPRESSION
BANDAGES: SURGICAL COMPRESSES; MEDICAL
THERMOMETERS; FULL LINE OF MEDICAL
ELECTRODES WITH OR WITHOUT CHEMICAL
CONDUCTORS AND WET GELS FOR USE IN
CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-
ENCEPHALOGRAPH AND OTHER TYPES OF PA-
TIENT MONITORING; LEADS AND CONNECTORS
FOR USE WITH MEDICAL ELECTRODES; DEFI-
BRILLATION PADS; ELECTROSURGICAL PADS,

 

Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 48 of 66 PagelD 50

PLATES AND ADAPTERS TO REMOVE RF CUR-
RENT FROM A PATIENT'S BODY DURING ELEC-
TROSURGERY:; THERMAL COLD AND HOT
PACKS FOR FIRST AID AND THERAPEUTIC PUR-
POSES; EYE PATCHES FOR MEDICAL USE; PAD-
DING FOR USE BETWEEN MEDICAL EQUIPMENT
AND PATIENTS OR FOR ELEVATING OR POSI-
TIONING LIMBS; POUCHES FOR HOLDING SUR-
GICAL AND MEDICAL INSTRUMENTS;
ISOLATION POUCHES AND BAGS FOR STORING
ORGANS, TISSUE AND OTHER BODY PARTS FOR
TRANSPLANTS AND LABORATORY TESTING;
AND FULL LINE OF STERILIZED AND NON-
STERILIZED FASTENING AND COMPRESSION
SURGICAL WRAPS, IN CLASS 10 (U.S, CLS. 26, 39
AND 44).

FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.

FOR; ATHLETIC TAPE AND ATHLETIC SUP-
PORT AND COMPRESSION WRAPS FOR KNEES,
WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
CLASS 28 (U.S, CLS. 22, 23, 38 AND 50),

FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.

OWNER OF U.S. REG. NOS. 1,181,981, 1,234,260
AND OTHERS.

THE MATTER SHOWN IN BROKEN LINES IN-
DICATES THE RELATIVE PLACEMENT OF THE
MARK ON A TYPICAL PACKAGE FOR THE
GOODS AND IS NOT CLAIMED AS A FEATURE
OF THE MARK.

SER. NO. 76-138.263. FILED 9-29-2000.
ALICIA COLLINS. EXAMINING ATTORNEY

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 49 of66 PagelD 51

EXHIBIT 7

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 50o0f66 PagelD 52

Side - 1

NOTICE OF ACCEPTANCE AND
ACKNOWLEDGEMENT OF §§8 & 15
DECLARATION

MAILING DATE: Dec 21, 2009

 

The combined declaration of use and incontestability filed in connection with the registration identified below meets the requirements of Sections 8
and 15 of the Trademark Act, 15 U.S.C. §1058 and 1065. The combined declaration is accepted and acknowledged, The registration remains in
force.

For further information about this notice, visit our website at: http://www.uspto.gov. To review information regarding the referenced registration, go to
http://tarr.uspto.gov.

REG NUMBER: 2793534
MARK: 3M AND DESIGN
OWNER: 3M COMPANY
Side - 2
UNITED STATES PATENT AND TRADEMARK OFFICE
COMMISSIONER FOR TRADEMARKS FIRST-CLASS MAIL
P.O. BOX 1451 U.S POSTAGE
ALEXANDRIA, VA 22313-1451 PAID

James F. Voegeli

3M Innovative Properties Company
3M Center, 2501 Hudson Road
220 9E 01

St. Paul, MN 55144
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 51of66 PagelD 53

EXHIBIT 8

 
Proo@aseSt20-cv'03664-K"=Hovuiinent 2 Filed 167/20 ‘Page 52 of 66 PagelD 54
™

P

=

Moonlight Medical Supplies & Equipment LLC

IN

Sonlight Pla

Let's Chat!
A eu

 

Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/
Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT Page 1 of 7
Things to consider when choosing a supplier.

Variety of High Quality Masks

VCR ee Re eG mies emer ce
industrial masks (disposable and KN95). Our
up-to-date industrial knowledge enables us

to cater to your needs.

Competitive Pricing
We are known for offering the top quality
tte MUR eis mir oe enemas
and competitive pricing. Every one of our
clients can trust that they are receiving our

Wem ete eee) elt &

Reliable Customer Service

We work in the filtration supply industry. We
PRR CRON Meme meee RL
Pee Ce Re mee Ml CRU e

when adding and adjusting products in our

[ers irclieee

Let's Chat!
4 We'll reply as s00n as we can

 

 

Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/

Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT Page 2 of 7
led 12/17/20 » Page 54 of 66 PagelD 56

=
a Sees

a ae

3M N95 1860 Respirator Mask(20 4-Ply KN95 Masks (10 Pieces / oe At) ole: eC erat 3M N95 Respirator Mask+ Kn95
PCS) ered] pieces) + 3-Ply Disposable Mask Mask Bundle (60Pieces )
ore ESI) $15.90 (100 pieces) Bundle Poet eS OK
Poco eRe D

al =

( View all products > )

il

What Our Customers Are Saying

Let's Chat!
lal ae

Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/
Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT Page 3 of 7

 
Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/
Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT

>

"COVID19 has changed our
operational needs for our
Cd
Dee a
dee ee Dag
meet those needs. Plus the
a

Chris Jacobsen- COO

Let's Chat!
4 We'll reply as soon as we can

Page 4 of 7

 
Eade ee cM CMe CR Url Mri eB s
is effective in preventing COVID-197?

There are several strands of evidence supporting the efficacy of

Hit toe

One category of evidence comes from laboratory studies of
respiratory droplets and the ability of various masks to block
them. An experiment using high-speed video found that
hundreds of droplets ranging from 20 to 500 micrometers were
generated when saying a simple phrase, but that nearly all these
droplets were blocked when the mouth was covered by

a damp washcloth. Another study of people who had influenza or
the common cold found that wearing a mask significantly
reduced the amount of these respiratory viruses emitted in

droplets and aerosols.

A recent study published in Health Affairs, for example,
compared the COVID-19 growth rate before and after mask
mandates in 15 states and the District of Columbia. It found that
mask mandates led to a slowdown in daily COVID-19 growth
rate, which became more apparent over time. The first five days
after a mandate, the daily growth rate slowed by 0.9 percentage-
points compared to the five days prior to the mandate; at three
weeks, the daily growth rate had slowed by 2 percentage-points.
Another study looked at coronavirus deaths across 198
countries and found that those with cultural norms or
government policies favoring mask-wearing had lower death

elise

cod

Ny tis ONT
Uk al - [- ob. Palo

If we're practicing social distancing, do we sti
srs Rum Leg

A mnemonic that Chin-Hong likes is the “Three W's to ward
COVID-19:" wearing a mask, washing your hands, and watc

etme cle oe

es Mem MU MUCHO Mees UM UCR CR CUE Micts
said. Compared to wearing a mask, cleaning your iPhone o
down your groceries are “just distractors.” There's little evide
that fomites (contaminated surfaces) are a major source of
transmission, whereas there is a lot of evidence of transmi

through inhaled droplets, said Chin-Hong.

“You should always wear masks and socially distance,” said
Rutherford. “I would be hesitant to try to parse it apart. But,

think mask wearing is more important”

rote Cpe

COA MPM Pee Peele eee ea erg:
Face Masks Prevent Coronavirus. UC San Francisco.

Let's Chat!
FA i

Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/

Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT Page 5 of 7

 
Subscribe

Get the latest update from us!

ae Sits ates Gerry

 

Vee auelEsre mau eee

service @ moonlight-medical.com
888-688-6618
1002 N Central Expy, Ste 495, Richardson, TX 75080

ee

Let's Chat!
4 We'll reply as s00n as we can

Document title: Home | Moonlight Medical Supplies &amp; Equipment, LLC
Capture URL: https://www.moonlight-medical.com/
Capture timestamp (UTC): Wed, 16 Dec 2020 17:18:59 GMT Page 7 of 7

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 58o0f66 PagelD 60

EXHIBIT 9
 

Home Pr@ase 8:20-ev-036644K CDodurvferia2 Filed 12/17 -Page-59 of 66 ~PagelD 61

™

LP

=

Moonlight Medical Supplies & Equipment LLC

Community Engagement

Moonlight Medical Supplies & Equipment, LLC has been making breakthroughs in the medical equipment industry. We are recognized as one
eee ee ee ees eee Cn ee ge Rr met ge Ted Bee dk os OF
epee be kel ge hte

RICHARDSON |

POLICE DEPARTMENT

 

Helping Local First Responders

 

ee @ ay-1 a

4 We'll reply as s00N as we can

 

ince the COVID19 no

Document title: Community Engagement | Moonlight Medical Supplies &amp; Equipment LLC
Capture URL: https://www.moonlight-medical.com/press
Capture timestamp (UTC): Wed, 16 Dec 2020 17:21:11 GMT Page 1 of 3
 

Case 3:20-cv-03664-K Docuiment2- Filgd.ahy 2ocaPPHRPREEBEBadE! 82

| i P al

 

     
     
 
   

since the COVID19 pandemic outbreak the Richardson

Police Department has seen an increased use anda

3 growing need for masks to keep it's officers and staff safe.
Replacement stocks are quickly being diminished and

a asks are becoming hard to find. Moonlight Medical

) upplies and Equipment was happy to donate 8,000 daily

Bidisposable and 2.000 KN95 masks to the department to

help meet this critical need and help support the

scepartment.

Aw gaSupporting Richardson's Fire
Department

Supporting ‘First Responders" is one of Moonlight

Medical Supplies and Equipment's primary goals. Along
with other area businesses we are proud to help
replenish supplies of critically needed N95 masks with
4,000 KN95 masks as backup.

Mask Donations

Ree Oar a

A

 

\We are alwave willi

Document title: Community Engagement | Moonlight Medical Supplies &amp; Equipment LLC
Capture URL: https://www.moonlight-medical.com/press
Capture timestamp (UTC): Wed, 16 Dec 2020 17:21:11 GMT Page 2 of 3
 
 
  
 
 
 
 
 
 
 
 
    
 
   

 

replenish supplies of critically needed N95 masks with
4,000 KN95 masks as backup.

Mask Donations

We are always willing to consider a donation request for
"First Responders". non-for profit groups or organizations.

Please let us know your needs on our Donation Form.

If you would like to purchase and donate masks please
call 888-688-6618 or email service @ moonlight-

medical.com

Moonlight Medical Supplies & Equipment LLC

service @ moonlight-medical.com
888-688-6618
1002 N Central Expy, Ste 495, Richardson, TX 75080

ad

  

pyright © 20 vic ipplies & Equipmer LG = Pee
YA

 

Document title: Community Engagement | Moonlight Medical Supplies &amp; Equipment LLC
Capture URL: https://www.moonlight-medical.com/press
Capture timestamp (UTC): Wed, 16 Dec 2020 17:21:11 GMT Page 3 of 3

 
Case 3:20-cv-03664-K Document 2 Filed 12/17/20 Page 62o0f66 PagelD 64

EXHIBIT 10
Home Pro@ase S20-cv036644K CDedumMerin2 Filed 12/17A0 -Pagé-63 of 66 PagelD 65

™

Ne

=

Moonlight Medical Supplies & Equipment LLC

Home / Masks And Respirators | Next >

RS tO Ta)
4p We'll reply as s00n as we can

 

Document title: 3M N95 1860 Respirator Mask(20 PCS) | Moonlight Medical Supplies
Capture URL: https://www.moonlight-medical.com/product-page/3m-n95-1860-respirator-mask-20-pcs
Capture timestamp (UTC): Wed, 16 Dec 2020 17:22:36 GMT Page 1 of 3

 
a
Case 3:20-cv-03 /20 Page 64 of 66 PagelD 66
| Sie! Ol

3M N95 1860 Respirator Mask(20 PCS) $499.00- $159.90

 

100°. Authetic 3M 1860 Respirator Mask

 

Bulk savings

3M 1860 20 pieces/Box Medical Use

NIOSH Approved: N95

  

Select

 

ared for use as surgical mask

  

rtain airborne biological particles
Fluid resistant and disposable Quantity

This health care particulate respirator and surgical mask hel

   

respiratory protection against certalr il particles. It is disposable

 
 
    

and fluid resistant to splash and ctious material

 

Meets CDC guidelines for Mycobacterium tuberculosis exposure contro

FDA cleared for use as a surgical mask Add to Cart

99° BFE (Bacterial Filtration Efficiency)

Emerge
Note: for health a
REFUND, ur

ng, stockpiling, etc.

URN, NO EXCHANGE, NO

Moonlight Medical Supplies & Equipment LLC

service @ moonlight-medical.com
888-688-6618
1002 N Central Expy, Ste 495, Richardson, TX 75080

ed

 

 

Let's Chat!
Dt eu

 

Document title: 3M N95 1860 Respirator Mask(20 PCS) | Moonlight Medical Supplies
Capture URL: https://www.moonlight-medical.com/product-page/3m-n95-1860-respirator-mask-20-pcs
Capture timestamp (UTC): Wed, 16 Dec 2020 17:22:36 GMT

 
   

Page 3 of 3

 
JS 44 (Rev 10/20). SKAS&-

3:20-

v, 10730)

cv-03664-K DEGNE OVER dHk FP Page 65 of 66 PagelD 67

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

PLAINTIFFS
3M COMPANY

I. (a)

(b)

County of Residence of First Listed Plaintiff Ramsey, MN

(EXCEPT IN OLS. PLAINTIFF CASES)

(c)

Attomeys (Firm Name, Address, and Telephone Number)

Mark Nelson, Juanita DeLoach, Alicia Raines Barrs
Barnes & Thornburg LLP, 2121 N. Pearl Street, Suite

700, Dallas, TX 75201-2469 (214) 258-4200

DEFENDANTS

NOTE:

 

Attorneys (if Known) \

Moonlight Medical Supplies & Equipment LLC d/b/a Quality
Resource Company

County of Residence of First Listed Defendant
ANTS. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND-INVOL VED.
oa

Dallas, TX

ne! a \

 

 

Il. BASIS OF JURISDICTION (Place an 'x" in One Box Only)

O | U.S, Government
Plaintiff

5

O

U.S. Government
Defendant

[x] 3 Federal Question

(US. Government Not a Party)

[4 Diversity

(For Diversity Cases Only)

| cr OF
II. CITIZENSHIP OF PRINCIPAL RABTHES (Pace an "Xin One Bos for Plann

and One Box for Defendant)

(indicate Citizenship of Parties in [tem Il)

 

PTP DEF PTF DEF
Cinzen of This State [11 [] 1 Incorporated or Principal Place LJ4 (Ja
of Business In This State
Cinzen of Another State [-J2 [[] 2 incorporated and Principal Place Ljs (Js
of Business [n Another State
Citizen or Subject of a [J3 (2) 3 Foreign Nation [Lie [Je

Foreign Country

Click here for:

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

 

L CONTRACT TORTS. _FORFEITURE/PENALTY | ____ BANKRUPTCY _|
110 Insurance PERSONAL INJURY PERSONAL INJURY |) |625 Drug Related Seizure 422 Appeal 28 USC 158
120 Manne 310 Airplane CL 365 Personal Injury - of Property 21 USC 881 423 Withdrawal
130 Miller Act 315 Airplane Product Product Liability _|690 Other 28 USC 157
140 Negotiable Instrument Liability C) 367 Health Care’

150 Recovery of Overpayment 320 Assault, Libel d& Pharmaceutical
& Enforcement of Judgment Slander Personal Injury 820 Copynghts
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated
Student Loans 340 Marine Injury Product New Drug Application
(Excludes Veterans) 345 Marine Product Liability x] 840 Trademark
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR | | 880 Defend Trade Secrets

of Veteran's Benefits

350 Motor Vehicle

1

370 Other Fraud

4

 

Nature of Suit Code Descriptions.
OTHER STATUTES

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

H

 

 

 

410 Antitrust

 

    
 

 

 

 

 

|] 448 Education

 

555 Pnson Condition

$60 Civil Detainee -
Conditions of
Confi

 

7 10 Fair Labor Standards

Act of 2016

 

430 Banks and Banking

450 Commerce

|| 460 Deportation

|_| 470 Racketeer Influenced and
Corrupt Organizations
|] 480 Consumer Credit

(15 USC 1681 or 1692)
| 485 Telephone Consumer

Protection Act

490 Cable/Sat TV

 

850 Securities/Commodities!
Exchange
890 Other Statutory Actions

 

 

 

 

 

 

] 160 Stockholders’ Suits 355 Motor Vehicle 37) Truth in Lending Act
[] 190 Other Contract Product Liability [__] 380 Other Personal 720 Labor/Management SOCIAL SECURITY _
— 195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HLA (1395f)
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923)
Bi 362 Personal Injury - Product Liability Hs Family and Medical 863 DIWC/DIWW (405(z))
Medical Malpractice Leave Act 864 SSID Tithe XVI
[___REALPROPERTY _| T PRISONER PETITIONS | _|790 Other Labor Litigation 865 RSI (405(p))
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: i | 791 Employee Retirement
220 Foreclosure 441 Voting Ho Alien Detainee Income Security Act ;
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff
240 Torts to Land 443 Housing! Sentence or Defendant)
245 Tort Product Liability Accommodations 330 General r | 871 IRS—Third Party
290 All Other Real Property 445 Amer. w/Disabilities -[_] $35 Death Penalty TMMIGRATION 26 USC 7609
Employment Other: 462 Naturalization Application
446 Amer. w/Disabilities -] | 540 Mandamus & Other 465 Other Immigration
Other 550 Civil Rights Actions

 

896 Arbitration

= 891 Agncultural Acts
$99 Administrative Procedure
Act/Review or Appeal of

893 Environmental Matters

895 Freedom of Information

a Act

Agency Decision

|_| 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

fe] ! Original
Proceeding

Ci Removed from 3. Remanded from oO 4 Reinstated or 5 Transferred from 6 Multidistrict oO 8 Multidistrict
State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

15 U.S.C. §§ 1114(1), 1116(d), 1125

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

Brief description of cause:

 

Action against defendant for the advertisement and offer for sale of counterfeit products.

 

VIL. REQUESTED IN
COMPLAINT:

(_] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F R.Cv.P

VIII. RELATED CASE(S)

IF ANY

(See instructions)

JUDGE

DEMAND $

CHECK YES only

JURY DEMAND:

DOCKET NUMBER

 

if demanded in complaint

[xl¥es [JNo

 

DATE
December 17, 2020

SIGNATURE OF ATTORNEY OF RECORD

/s/ Mark C. Nelson

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG, JUDGE

 
JS-44 Reverse (Rev MASEct @WaCv-03664-K Document 2 Filed 12/17/20 Page 66 of 66 PagelD 68

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. ‘The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

Iv.

Vi.

VI.

Vil.

Plaintiffs-Defendants. Enter names (last, first. middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States. its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
io the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code

that is most applicable. Click here for: Nature of Suit Code Descriptions,
Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened, (4) Check this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed. insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of law
and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature, Date and sign the civil cover sheet.

 
